                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO


DEON J. OLLISON,
et al.,

                 Plaintiff,

vs.                                                      No. CV 18-01061 JB/KK

CURRY COUNTY DETENTION CENTER,

                 Defendant.


                              SECOND ORDER TO CURE DEFICIENCY

          Plaintiff Deon J. Ollison submitted an Application to Proceed in District Court Without

Prepaying Fees or Costs on November 28, 2018 (Doc. 5). The Court determines that Plaintiff’s

Application is missing the required certified copy of Plaintiff’s inmate account statement for

the 6-month period immediately preceding this filing. See 28 U.S.C. § 1915(a)(2). Section 1915

states:

                 “A prisoner seeking to bring a civil action . . . shall submit a certified
                 copy of the trust fund account statement (or institutional equivalent)
                 for the prisoner for the 6-month period immediately preceding the
                 filing of the complaint. . .”

28 U.S.C. § 1915(a)(2). The Application submitted by Plaintiff, which is on the form supplied to

Plaintiff by the Court, states:

                 “I have attached to this document a statement certified by the
                 appropriate institutional officer showing all receipts, expenditures,
                 and balances during the last six months for any institutional
                 account in my name.”

(Doc. 5 at 1, ¶ 1). Plaintiff, however, has not attached the required certified statement. Plaintiff

has not submitted the certified inmate account statement as required by § 1915(a)(2). Failure to



                                                    1
cure the designated deficiency within thirty (30) days from entry of this Order may result in

dismissal of this action without further notice.

       IT IS ORDERED that Plaintiff Ollison cure the designated deficiency by submitting the

required certified copy of Plaintiff’s inmate account statement for the 6-month period immediately

preceding this filing within thirty (30) days from the date of this Order.



                                                       ___________________________________
                                                       UNITED STATES MAGISTRATE JUDGE




                                                   2
